MEMORANDUM**
Able Navarrete-Chavez, his wife, Juana Vargas Bruno and son Miguel Angel Navarrete-Bruno (“Petitioners”), natives and citizens of Mexico, petition for review of a final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 28, 2000. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a) (1994), as amended by the Illegal Immigration Reform and Responsibility Act § 309(c)(4), and we deny the petition.
Petitioners contend that the BIA denied them due process of law by refusing to address the IJ’s denial of their application for political asylum. Petitioners failed to raise this issue before the BIA. They therefore failed to exhaust their administrative remedies, and we lack jurisdiction to review this claim. Vargas v. INS, 831 F.2d 906 (9th Cir.1987). Because procedural defects must be raised first before the BIA, Petitioners cannot now obtain review simply by alleging that such error violates due process. Vargas v. INS, 831 F.2d 906, 908 (9th Cir.1987) (“‘due process’ is not a talismanic term which guarantees review in this court of procedural errors”).
Although Petitioners do not challenge the application of the stop-time rule in their ease, an argument that is foreclosed by Ram v. INS, 243 F.3d 510 (9th Cir.2001), they did receive their Order to Show Cause two days before the seven-year continuous physical presence requirement was met. Therefore, we do not consider Petitioners’ eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez *782v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION DENIED.

 This disposition is inappropriate for publication and may not be cited to by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.